Hamilton App. No. C-090223. This cause came on for further consideration upon the filing of the expedited joint motion for stay pending settlement negotiation.
Upon consideration of the joint motion for stay pending settlement negotiation, it is ordered by the court that the motion is granted. The parties shall report to the court no later than June 30, 2011, whether a settlement has been reached. If no settlement has been reached at that time, the stay shall be lifted, and this case will proceed forthwith.